BLACKBURN, Presiding Judge.
Following his plea of guilty and the entry of his sentence for forgery, financial transaction card theft, obstruction of an officer, and giving a false name to a law enforcement officer, Allen Parham, acting pro se, appeals the DeKalb County trial court’s denial of his motion to modify his resulting sentence. Because none of Parham’s 23 enumerations of error addresses the order from which he appeals, he has raised nothing for this Court’s consideration, and we affirm.
*682Decided June 15, 2005.
Allen Parham, pro se.
Gwendolyn R. Keyes, District Attorney, Robert M. Coker, Assistant District Attorney, for appellee.
Areview of the record shows that, in his notice of appeal, Parham sought appellate review of the trial court’s denial of his sentence modification request in an order dated February 7, 2005. That order exclusively holds: “Upon consideration of the entire record and evidence before it, this Court denies defendant’s motion for modification.”
In Parham’s brief, however, he focuses all of his contentions on a hearing apparently held pursuant to a writ of habeas corpus filed by bim in a Gwinnett County court, and the bulk of his contentions relate to ineffective assistance of counsel in proceedings wholly unrelated to the order of the DeKalb County court denying his motion to modify sentence.
Accordingly, as Parham has provided this Court with neither enumerations of error nor arguments challenging the propriety of the DeKalb County trial court’s order denying his request to modify his sentence, he has waived any such argument for purposes of this appeal. See Court of Appeals Rule 25. Having nothing before us to review, we affirm the decision of the trial court.

Judgment affirmed.


Miller and Bernes, JJ., concur.